                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

NANCY WALDENBERG,

      Plaintiff,                        Case No. 4:18-CV-00116-BMM

v.                                      ORDER GRANTING
                                        DEFENDANT’S UNOPPOSED
WELLS FARGO BANK, N.A.,                 MOTION TO APPEAR BY
                                        TELEPHONE FOR THE
      Defendant.                        NOVEMBER 7, 2018
                                        PRELIMINARY PRETRIAL
                                        CONFERENCE


      This matter comes before the Court on Defendant Wells Fargo Bank, N.A.’s

Unopposed Motion to Appear by Telephone for the November 7, 2018 Preliminary

Pretrial Conference. This Court, having reviewed the Motion and being fully

apprised of the matters at issue, ORDERS as follows:

      ALL PARTIES will appear by telephone for the November 7,

2018 Preliminary Pretrial Conference. The Court will contact the parties with the

call in number.
DATED this 17th day of October, 2018.




                          2
